Citation Nr: 1711117	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to April 1990.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from September 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a February 2015 decision, the Board denied service connection for bilateral hearing loss, tinnitus, a bilateral knee disability, and a low back disability.  The psychiatric disorder claim was remanded for further development.  

The Veteran appealed the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to the September 2015 joint motion for partial remand (JMPR), the Court vacated the February 2015 Board decision relevant to the bilateral hearing loss, tinnitus, and low back disability claims and remanded the matters for compliance with the terms of the JMPR.  Notably, the parties moved the Court not to disturb the determination with regards to the bilateral knee disability.

In an April 2016 decision, the Board denied service connection for a psychiatric disorder and remanded the claims pertaining to bilateral hearing loss, tinnitus, and low back disability for further development consistent with the JMPR.

In an August 2016 rating decision, the RO granted service connection for a low back disability and assigned a 10 percent rating, effective May 19, 2011, the date of the original claim for service connection.  As the claim has been granted, this issue is no longer before the Board.  This was a full grant of the issue that was on appeal.  Grantham v. Brown, 8 Vet. App. 228 (1995).

In September 2016 The Veteran submitted a notice of disagreement with the initial rating assigned in that decision.  Although there is no indication that a statement of the case (SOC) has been issued, the RO issued the Veteran an Appeals Process Letter in October 2016.  Hence, the Board discerns no need to remand to the RO for issuance of an SOC in this matter.  Cf. Manlincon v. West, 12 Vet. App. 238   (1999), 


FINDINGS OF FACT

1.  The Veteran does not have current hearing loss disability for VA purposes.

2.  The Veteran has current tinnitus that began during active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The JMPR was based on a finding that the Board had provided inadequate reasons and bases for deciding that examinations were not required.  The Board subsequently obtained VA examinations.  As discussed below, the Board has found that the resulting examination report did not yield a sufficient opinion as to the nexus between the claimed hearing loss or tinnitus and service; but the Veteran is not prejudiced, because the Board is granting the tinnitus claim, and the examination showed no current hearing loss disability.

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), however, the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss and tinnitus are considered organic diseases of the nervous system and, therefore, benefit from the provisions of 38 C.F.R. § 3.307 concerning presumptive service connection for chronic disabilities.

For chronic diseases, a nexus to service may be demonstrated by showing a continuity of symptomatology between an in-service disease or injury and a current disability.  38 C.F.R. § 3.303(b); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Bilateral hearing loss

The preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss as the first element of service connection, a current hearing loss disability, has never been shown.

The March 1990 service separation audiometric evaluation shows the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
5
0
0
5

Pursuant to the September 2015 JMPR and August 2016 Board remand, a VA audiological evaluation was obtained.  The Veteran reported in-service noise exposure.  He indicated that he currently had to ask people to repeat themselves.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
25
LEFT
15
10
25
25
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  

The examiner diagnosed bilateral sensorineural hearing loss.  The examiner went on to opine that the Veteran's bilateral hearing loss disability was not related to his military service.  She reasoned that hearing sensitivity was normal, bilaterally, at entrance and separation from military service.  There was no clinically significant shift in hearing sensitivity at any tested frequency.  There was no evidence in the record that the Veteran sustained noise injuries based on audiograms.  The examiner elaborated that if there was a current hearing loss, there was no basis to conclude that this hearing loss was causally related to military service.  

She noted that the Institute of Medicine (2006) reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure; and there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, the examiner concluded there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.

The Veteran contends that he has bilateral hearing loss that is related to loud noise he was exposed to while serving on shipboard.  See January 2012 statement.  Service records show the Veteran served with the U.S. Coast Guard, thus noise exposure in service is conceded by the Board.

The Board observes that, although the Veteran is shown to have in-service noise exposure, at no time during, or prior to, the pendency of the claim has the Veteran's bilateral hearing loss met VA's criteria for a hearing loss disability, i.e., that auditory thresholds that at least one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition is less than 94 percent.  38 C.F.R. § 3.385. 

Although the examiner diagnosed, bilateral hearing loss, her opinion shows that she was uncertain as to whether there was a current hearing loss disability.  The findings actually found on examination show that the Veteran did not meet the criteria for a current hearing loss disability.  38 C.F.R. § 3.385.

The Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability if pure tone thresholds or speech recognition scores fail to meet the required minimum thresholds. 

The Veteran, as a lay person, is competent to report the symptoms of hearing loss; but he is not competent to say that he has hearing loss that meets the specific criteria in 3.385.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  As such this is a complex medical question, and the Veteran is not competent to offer a diagnosis of bilateral hearing loss disability for VA purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Absent any competent evidence of current disability, the preponderance of the evidence is against the grant of service connection for bilateral hearing loss. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Tinnitus

The Veteran has a current diagnosis of tinnitus, as evidenced by his August 2016 VA examination.  Additionally, he served in the U.S. Coast Guard, and as previously discussed, military noise exposure has been conceded.  Therefore, the first and second requirements for service connection are met. 

The remaining inquiry is whether there is evidence establishing a nexus between the current tinnitus and active duty service.

The Veteran's STRs document no complaints, findings, or diagnoses pertinent to tinnitus.  In this instance, however, the Veteran is competent to report tinnitus, or the experience of ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the Veteran reported in August 2016 that his tinnitus began in 1990.  His statement provides competent evidence of a continuity of symptomatology beginning in service.  

The Board additionally notes that although the Veteran contends that he had ringing in his ear since service (i.e. 1990); the Board notes the contentions are inconsistent with the evidence of record with regards to continuity of symptomatology.  Indeed, as noted, STRs show no complaints of tinnitus.  On March 1990 separation examination, no ear complaints were noted.  

Post-service, the earliest documented complaint of tinnitus was in his May 2011 claim for service connection.  He reported; however that the condition had begun while he was on active duty.

On VA examination in August 2016, the Veteran reported that he currently experienced recurrent tinnitus and that he had first noticed hearing loss in approximately 1990, with no precursor.  The examiner opined that tinnitus was not related to military noise exposure.  She elaborated that there was no evidence in the record that tinnitus was causally related to noise injury, because there was no evidence that hearing loss or significant threshold changes occurred during military service.  There was no report of tinnitus in the military record.  The examiner noted that test results revealed a hearing loss, bilaterally.  The examiner concluded that given the aforementioned information, it was less than likely the Veteran's tinnitus is related to military noise exposure, but more likely related to his post-military acquired hearing loss.

This opinion is of little probative value, because the examiner did not explain why she was disregarding the Veteran's competent report of a disability beginning in service.  Contrary to court precedent the examiner seemed to require confirmatory treatment records.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board cannot consider the absence of evidence to be substantive negative evidence.  Horn v. Shinseki, 25 Vet. App. 231, 239 (2012), citing Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

In this case, the evidence is at least in equipoise as to whether the current tinnitus had its onset in service.  Accordingly, reasonable doubt is resolved in the Veteran's favor and the appeal is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


